       Case 1:20-cv-04673-VSB-BCM Document 5 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      6/23/2020
 DONELLE MURPHY,
                                  Petitioner,
                                                           1:20-CV-4673 (VSB)
                    -against-
                                                                     ORDER
 ATTICA CORRECTIONAL FACILITY,
                                  Respondent.

VERNON S. BRODERICK, United States District Judge:

       By order dated May 15, 2020, Judge Louis L. Stanton granted Petitioner until June 25,

2020, to file a petition for a writ of habeas corpus under 28 U.S.C. § 2254, and to file an in

forma pauperis application or pay of the $5.00 filing fee. Murphy v. Warden of Attica

Correctional Facility, 1:20-CV-3076, 2 (S.D.N.Y. May 15, 2020). On June 16, 2020, the Court

received the present § 2254 petition from Petitioner, as well as a letter from him in which he

requests the appointment of counsel and that his habeas corpus action be held in abeyance. (ECF

1 & 2.) He has also paid the $5.00 filing fee. In response to the filing of those submissions, the

Clerk of Court opened this new civil action.

       Because it is clear that those submissions should have been filed in Murphy, ECF 1:20-

CV-3076, however, the Court directs the Clerk of Court to file those submissions (ECF 1 & 2) in

Murphy, ECF 1:20-CV-3076, and to note in that action that Petitioner has paid the filing fee. The

Court also directs the Clerk of Court to administratively close this action, and mail a copy of this

order to the Pro Se Petitioner.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
         Case 1:20-cv-04673-VSB-BCM Document 5 Filed 06/23/20 Page 2 of 2



         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     June 23, 2020
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                  2
